Title: To George Washington from Francis Lewis, 31 August 1780
From: Lewis, Francis
To: Washington, George


                        
                            Sir,
                            Admiralty Office 31st August 1780
                        
                        The Board have been honoured with your favor of the 15th Instant, in answer thereto, we beg leave to inform
                            your Excellency that Congress have ordered the Seratoga with dispatches, under the direction of a Secret Committee of
                            conferrence with the Minister of France.
                        The Frigates Trumbull and Dean are ordered out upon a Cruize, with directions to keep a good look out for the
                            second division of the French fleet, and to give the commanding Officer thereof every information—respecting the number
                            and situation of the British fleet off Rhode Island.
                        The Confederacy is the only Continental Frigate now in this harbour, but neither manned nor Victualed for the
                            Sea.
                        Thus Sir we have given you a State of the Continental Navy in this department—and are with great respect Your
                            Excellency’s Obedient Hume Servts
                        
                            Fra: Lewis
                        
                    